t c summary opinion united_states tax_court dak inc petitioner v commissioner of internal revenue respondent docket no 4335-01s filed date kenneth r chiate an officer for petitioner angelique neal for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the fiscal_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year ended date and an addition_to_tax pursuant to sec_6662 in the amount of dollar_figure the issues for decision are whether petitioner failed to report income in the amount of dollar_figure for the year ended date and whether petitioner is liable for an accuracy- related penalty pursuant to the provisions of sec_6662 in the amount of dollar_figure some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner’s principal_place_of_business was in california on the date the petition was filed in this case background dak inc hereinafter petitioner operates a restaurant in malibu california known as moonshadows restaurant moonshadows the restaurant is located on the pacific coast highway in malibu and overlooks the pacific ocean the moonshadows premises is owned by dr robert shlens dr shlens on date mr marvin kelson mr kelson was the principal of petitioner and entered into a lease with dr shlens to operate moonshadows for a period of years the lease provided that petitioner would pay a minimum rent of dollar_figure per year the lease also required the payment of a percentage rent of percent of annual gross_sales if that amount exceeded the minimum rent of dollar_figure per year the lease also provided that dr shlens had the right to conduct an audit of moonshadows’s operations to verify the amount of its gross_sales for any given period in kenneth r chiate mr chiate purchased moonshadows from mr kelson mr chiate is an attorney he is now the president and sole shareholder of moonshadows and purchased the business for reasons other than running the restaurant he has had nothing to do with the operation of the restaurant since he purchased it after mr chiate purchased the restaurant from mr kelson in mr kelson became moonshadows’s accountant and bookkeeper from through in early dr shlens hired a certified_public_accountant ms cecy groom ms groom to audit petitioner’s financial records she was to verify the gross_sales reported to dr shlens by petitioner in order to confirm that the amount of rent being paid to dr shlens by petitioner was correct ms groom’s audit was initially directed to the period date through date the applicable_period but was extended to include the years through upon completing her audit ms groom submitted a comprehensive report to dr shlens moonshadows has a dining room and a bar area during the applicable_period moonshadows utilized two cash registers that recorded dining room sales register and bar sales register to conduct her audit ms groom used the cash register tapes from register sec_1 and to determine petitioner’s gross_sales for the applicable_period she compared daily sales reported on sales journals sales_tax returns financial statements and petitioner’s monthly reports that were given to dr shlens ms groom also compared the cash register tapes with the daily dinner and bar sales tickets she determined that moonshadows had sales in the dining area of dollar_figure from date through date and sales in the bar area of dollar_figure for the same period ms groom’s audit did not include the month of date because petitioner’s records for that month were not available for analysis ms groom also determined that for the period date through date the register tapes reported other voids and voids and overrings of dollar_figure and dollar_figure respectively in respondent commenced his audit of petitioner’s tax_year ended date at that time representatives of petitioner informed respondent that petitioner’s sales records for the fiscal_year ended date had been destroyed or misplaced having become aware of ms groom’s audit respondent examined her audit report for the applicable_period and adopted it in principal to determine petitioner’s gross_sales for the period date through date respondent also relied upon petitioner’s statement of revenues expenses and retained earnings for the month ended date after reviewing ms groom’s audit report and petitioner’s statement of revenues expenses and retained earnings for the month ended date respondent determined that petitioner had gross_sales of dollar_figure for the fiscal_year ended date from that amount respondent allowed the following deductions sales_tax other voids voids and overrings dollar_figure big_number big_number dollar_figure respondent deducted from the amount of gross_sales dollar_figure the foregoing amount of dollar_figure and calculated an amount of net gross_sales of dollar_figure for the applicable_period the record shows that petitioner does not challenge the amounts determined as deductions for sales_tax other voids and voids and overrings on its federal_income_tax return for the fiscal_year ended date petitioner reported income of dollar_figure in his notice_of_deficiency dated date respondent determined that petitioner failed to report income for its fiscal_year ended date in the amount of dollar_figure discussion we are asked to decide whether petitioner may deduct from its gross_sales for the taxable_year ended may double-ups in the amount of dollar_figure and whether petitioner is liable for an accuracy-related_penalty pursuant to the provisions of sec_6662 in the amount of dollar_figure deductions are a matter of legislative grace and a taxpayer bears the burden of proving that it is entitled to any deduction claimed rule a 503_us_79 308_us_488 292_us_435 sec_6001 requires all taxpayers to maintain sufficient records to determine their tax_liabilities when a taxpayer fails to maintain adequate books_and_records respondent is entitled to reconstruct the taxpayer’s income by any reasonable method 348_us_121 ferenc v commissioner tcmemo_1991_617 affd without published opinion 9_f3d_120 11th cir sec_1_6001-1 income_tax regs because the examination of petitioner began prior to date sec_7491 burden_of_proof and production provisions do not apply see sec_7491 testimony of kenneth r chiate mr chiate is president and sole shareholder of moonshadows he described the restaurant and how it operated there is a bar in moonshadows that seats between to people there is a cash register in the bar register that register would ring up drinks ordered by bar patrons if a patron were to leave the bar and go to the dining room for a meal the bar ticket would follow the patron from the bar to the dining room there was a cash register in the dining room register the server would then serve the patron his meal at the dinner table if he wanted another drink during his meal the server would go back to the bar with the patron’s bar ticket and the bartender would add the drink to the bar ticket the server would retain possession of the bar ticket at the end of the meal the server would add up the amount of the patron’s dinner ticket and his bar ticket to compute the total owed by the patron for his meal and drinks mr chiate testified that you cannot determine the total sales of the restaurant by adding up the dinner and bar cash register tapes because there would be double-ups ie the same charge for a drink would appear on the bar cash register tape and the dining room cash register tape respondent asked mr chiate if it were not true that you could look at the cash register tapes from the bar and determine the amounts transferred to the cash register tapes in the dining room he was shown what had been received in evidence as exhibit 15-p a reconciliation of a bar register tape with the dining room register tape that exhibit reads as follows gross dollar_figure key v dollar_figure o r dollar_figure comp dollar_figure net dollar_figure mr chiate was able to identify the gross as gross_income from bar sales the o r as overrings the comp as complimentary drinks and the net as the result of subtracting the key v o r and comp amounts from gross_sales to arrive at net bar sales he professed ignorance of the key v code however stating i can’t identify that code your honor i don’t personally know what that code stands for upon further cross examination by respondent mr chiate testified as follows q okay mr chiate you just testified you don’t know what a key v transaction is a i don’t know what that code is on the cash register that’s correct q okay do you know what o r stands for on this document a i believe o r--on that document i’m not certain but i know that o r was an abbreviation for over-ring that was frequently used in other documents it may or may not be for this purpose q and comp a comp is when the bartender decided to complimentary provide a drink to a good customer or somebody who was unhappy with a meal and a manager authorized a complimentary beverage or meal q this is a reconciliation of the bar register isn’t that correct a i’d have to look at the document i don’t know i mean i’d have to compare all the tapes to determine for this particular day whether this is just the bar or not q okay so you’re not able to identify what’s a bar tape and what’s the register tape a that’s correct finally respondent asked q okay so just to clarify it’s your testimony today well essentially that you cannot tell from the register tapes if there’s a double up a well i think you can tell you may not be able to do it as precisely and certainly as the service has requested but i think that you can tell-- q okay a --that there’s a double up mr chiate then assumed the role of interrogator on behalf of petitioner he called as petitioner’s witness mr michael ozenne testimony of michael ozenne mr ozenne is a c p a who has an m b a he has had his own practice since he began working for petitioner in his assignment was to monitor the audit being conducted by a corporation or an unincorporated association may be represented by an authorized officer of the corporation rule b respondent and to refute respondent’s proposed deficiency respondent had substantially completed his audit of petitioner at that time and mr ozenne was called upon to negotiate with revenue_agent caprio who was conducting the audit of petitioner when mr chiate called mr ozenne as a witness for petitioner mr ozenne took the witness stand carrying with him a bundle of notes mr chiate asked mr ozenne to explain to the court what he had done to document the fact that there was no deficiency for the year at issue he was asked to start from the beginning and just explain to the court what you’ve done in that respect counsel for respondent was otherwise occupied and the court asked the witness what he was referring to the court was informed that the witness had made notes of points that he wanted to cover in his testimony although he opined that he probably could not cover his material if mr chiate did not inquire mr chiate agreed with mr ozenne’s observation and then informed the court that he would be using mr ozenne’s notes for examination respondent did not object and the interrogation proceeded mr ozenne testified that he met with mr caprio respondent’s auditing agent and they discussed the subject of overrings mr caprio agreed that overrings were included in respondent’s determination of unreported income and he reduced respondent’s original determination of unreported income of dollar_figure to dollar_figure the amount proposed in the notice_of_deficiency mr ozenne then testified that in his opinion the dollar_figure was principally due to the double-ups discussed supra by analyzing restaurant records from periods other than the applicable_period date through date he could prove that the dollar_figure unreported income could be accounted for by showing that the entries from the bar tapes were duplicated on the entries from the back end of the restaurant where the dinner tapes included the entries on the bar tapes mr ozenne explained his double-up theory as follows well what i did if you take the irs’s proposed_adjustment of dollar_figure and you divide by days because they were open every day except christmas and thanksgiving you get an average of dollar_figure so our contention is that approximately dollar_figure worth of drinks every day were added to tape two and to tape one which are double counted what we did initially is we took the day of july 2nd and we added up all the double counts on that one and it came to dollar_figure because that was a small_group of tapes it was probably a weekday that was slow for some reason we also took july 14th and came up with dollar_figure as the total for that particular day so i felt that between those two substantiating a dollar_figure average of the prior year was within reason mr chiate continued to lead mr ozenne through their presentation of petitioner’s theory of the case by asking mr ozenne if in his opinion the dinner checks and cash register tapes that he examined for periods outside the applicable_period established the double-ups theory proposed by petitioner and mr ozenne agreed--absolutely mr chiate further inquired of mr ozenne q okay so in addition to the actual dinner checks for the period immediately after the fiscal_year the applicable_period did you determine that that was also true for the months immediately preceding the year in question a yes q okay and did that support your opinion as to the reasonableness of concluding that double-ups account for the claimed deficiency of dollar_figure a for the lion’s share of it as i said earlier the gift certificates and the comps would have accounted for a very small part of that and i think the real proof of that is ms groom came out and finished i believe in may the first part of may of and the questions that arose as to the accuracy of her schedule well shortly after those questions arose the bookkeeper at the restaurant instituted a procedure whereby they reconciled the total of the two adding machine tapes to the daily tickets on a daily basis now that was not available in our year under audit or prior because no one thought it was important emphasis added testimony of cecy groom ms groom is a c p a who has a bachelor’s degree in business administration she majored in accounting at the time of trial she was a business owner managing and operating an international house of pancakes ihop and was also an affiliate c p a with william and ribbs w r a c p a firm in long beach california she was an independent_contractor with w r she had her own clients and shared clients with the firm she specialized in restaurant clients because she had owned a number of national franchises such as el pollo loco sizzler and at the time of trial ihop she became involved with dak inc in date when dr shlens the owner of the premises on which moonshadows operated retained her services to analyze the sales revenues ms groom was aware that in dr shlens entered into a lease with marvin kelson who was then the principal of dak inc to operate the restaurant for a period of years the lease provided that petitioner would pay a minimum rent of dollar_figure per year the lease also required the payment of a percentage rent of percent of annual gross_sales in excess of the minimum annual rental amount of dollar_figure ms groom started her audit in april or may of the audit was mainly conducted on the premises of the restaurant before beginning her audit ms groom visited the restaurant as a patron on a number of occasions to observe the restaurant’s operations when she first began her audit ms groom met with marvin kelson the restaurant’s accountant and bookkeeper who formerly owned the restaurant mr kelson explained to ms groom how the restaurant recorded its daily sales the basic source of information for recording daily sales was the meal tickets the meal tickets were kept on a daily basis in an envelope coded by the day of the week and the daily cash register tapes from cash register sec_1 and were placed in the envelope together with manual calculations prepared by mr kelson to compute net daily sales in the bar area register those are some of the records that ms groom analyzed to determine the restaurant’s daily net sales ms groom prepared various summaries of her findings those summaries were received in evidence as exhibits 3-j through 13-j for example exhibit 8-j is a summary of ms groom’s analysis of moonshadows’s sales for the month of date for date ms groom reported that sales of dollar_figure were recorded on the dining area register tape register and sales of dollar_figure were recorded on the bar area register tape register the source of the dollar_figure reported as register sales was the register tape given to ms groom by the restaurant’s accountant and bookkeeper mr kelson the source of the dollar_figure reported for register sales was the register tape and a reconciliation of the register tape that was prepared by mr kelson there was introduced into evidence exhibit 18-r which consisted of the above-mentioned register and register tapes together with a reconciliation of the register tape prepared by mr kelson the reconciliation of the register tape showed that mr kelson determined that the gross_sales reported on the register bar tape was dollar_figure he then determined that the code v transactions recorded on the tape totaled dollar_figure code v transactions are the bar sales recorded on the register tape that are carried over onto the register tape in the dining area mr kelson deducted the dollar_figure from gross_sales of dollar_figure leaving a balance of dollar_figure this step in mr kelson’s reconciliation process eliminated any double-ups between the dining room and bar area tapes mr kelson then deducted comps of dollar_figure and overrings of dollar_figure resulting in net sales of dollar_figure the amount entered by ms groom as the net sales recorded on register this procedure was followed by ms groom during her entire audit of petitioner’s taxable_year ended date petitioner contends that it carefully maintained adequate books_and_records for several years to determine its income the only records the petitioner was unable to produce for examination are the records for the applicable_period petitioner through messrs chiate and ozenne then fabricated a scenario orchestrated to prove that the determined unreported income of dollar_figure can be explained away by showing that the entries on the bar cash register tapes were duplicated on the dinner cash register tapes thus accounting for the double-ups theory upon which petitioner relied to invalidate respondent’s determination of dollar_figure of unreported income in following mr chiate’s leading questions mr ozenne testified that by analyzing the restaurant’s records from periods other than the applicable_period date through date he could prove that the dollar_figure unreported income could be accounted for by showing that there were double-ups on the bar and dinner cash register tapes mr ozenne explained the basis for his double-ups theory as follows well what i did if you take the irs’s proposed_adjustment of dollar_figure and you divide by days because they were open every day except christmas and thanksgiving you get an average of dollar_figure so our contention is that approximately dollar_figure worth of drinks every day were added to tape two and to tape one which are double counted having computed the amount of dollar_figure as the base figure needed to arrive at dollar_figure mr ozenne then incredibly explained how he arrived at a dollar_figure day double-up what we did initially is we took the day of july 2nd and we added up all the double counts on that one and it came to dollar_figure because that was a small_group of to be more accurate mr ozenne should have divided dollar_figure by days because the restaurant was closed on christmas and thanksgiving day he would then have a base figure of dollar_figure to work with but the court is confident the discrepancy would not have slowed mr ozenne down tapes it was probably a weekday that was slow for some reason we also took july 14th and came up with dollar_figure as the total for that particular day so i felt that between these two substantiating a dollar_figure average of the prior year was within reason as we said in 58_tc_560 this case epitomizes the ultimate task of a trier of the facts--the distillation of truth from falsehood which is the daily grist of judicial life we must be careful to avoid making the courtroom a haven for the skillful liar or a quagmire in which the honest litigant is swallowed up truth itself is never in doubt but it often has an elusive quality which makes the search for it fraught with difficulty that this is so is clearly illustrated by the situation herein we closely observed mr chiate and mr ozenne at trial we find the testimony of each of them to have been contrived and untrustworthy and we completely disregard it on the other hand we found ms groom to be a credible forthcoming witness whose professionalism was evidenced by the documentation admitted at trial to credit her audit of petitioner for the applicable_period she consulted with the restaurant’s accountant and bookkeeper mr kelson the original owner of moonshadows she reviewed the daily meal tickets the daily cash register tapes from cash register sec_1 dining room and bar and in particular the manual computations prepared by mr kelson on a daily basis to reconcile cash register tape l with cash register tape as noted supra the purpose of mr kelson’s reconciliations was to assure that in determining net sales no bar sales were duplicated on the dining room cash register tapes ms groom clearly demonstrated that no double-ups were included in her summaries exhibits 3-j through 13-j in which she determined petitioner’s income for the taxable_year ended date petitioner did not call mr kelson as a witness he was petitioner’s accountant and bookkeeper who prepared the daily cash register tape the bar reconciliation that assured there would be no double-ups on cash register tape the dining room under 6_tc_1158 affd 162_f2d_513 10th cir we infer that mr kelson’s testimony if offered at trial would have clearly disproved petitioner’s double-ups theory petitioner’s double-ups theory is patently bogus and we reject it respondent determined that petitioner is liable for an accuracy-related_penalty of dollar_figure for failure to report income in the amount of dollar_figure sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case by case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id 85_tc_934 we find that petitioner was negligent and lacked due care in preparing its federal_income_tax return for the year ended date we are confident that petitioner was aware that its accountant and bookkeeper mr kelson on a daily basis reconciled cash register tape sec_1 and to eliminate any double- ups respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
